DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Specie 1 in the reply filed on 1/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is acknowledged that Applicant pointed out an apparent error in defining species (3) and (4), but no error in distinguishing between species (1), (2), and remaining specie(s).  Examiner acknowledges that the claims now only capture one of the four species depicted below. As originally presented, breadth of the claims captured more than one specie. 

    PNG
    media_image1.png
    187
    640
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2018, 2/14/2019, 4/12/2019, 5/14/2019, 6/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2015/0346532 to Do et al. (hereinafter Do) and further in view of US Pat. No. 7,327,432 to Skjonnemand (hereinafter Skjonnemand).
Regarding claims 1 and 8, Do teaches a polarized type viewing angle control device (Figs. 1-4), comprising: a first polarizer (backlight polarizer 420, Figs. 1 & 3), having a first transmission axis (TA2, Figs. 1 & 3; [0028],[0034]); a second polarizer (polarizer 530, Figs. 1-3), located at a side of the first polarizer and having a second transmission axis (TA3, Figs. 1 & 3; [0030],[0039]); a first O-plate compensation film (a phase retardation layer 520, Figs. 1-3), located between the first polarizer and the second polarizer and having a first optical axis (“optical axis OX of the O-plate has an azimuth angle .PHI. of about 0 degrees to about 90 degrees with respect to the second transmission axis TA2 of the second polarizer 420”; [0034]); an orthogonal projection of the first optical axis on the first polarizer is parallel to the first transmission axis and the second transmission axis (“optical axis OX of the O-plate has an azimuth angle .PHI. of about 0 degrees to about 90 degrees with respect to the second 
Do discloses the claimed invention as cited above though does not explicitly disclose a second O-plate.
Skjonnemand discloses a second O-plate compensation film (splayed O-plate layer 22 embodiment of LC layer 11, Fig. 1-2), located between the first O-plate compensation film  (splayed O-plate layer 21, Fig. 2) and the second polarizer (polarizer 12, Fig. 1) and having a second optical axis (“Preferably the projection of the optical axis of the O plate to the plane of the film is parallel to the direction of either of the polariser transmission directions”), the second optical axis and the first optical axis have opposite inclination directions (“the directions 25 and 26 of average tilt in the two layers show mirror symmetry”), and an orthogonal projection of the second optical axis on the second polarizer is parallel to the first transmission axis and the second transmission axis (“the optical axes 23 and 24 in different parts of both layers are in the same plane and the tilt angle .theta., when looking at the layers in side view and when going from low values to high values of .theta., has opposite sense of variation, i.e. clockwise and counterclockwise respectively, in the two layers” & “Preferably the projection of the optical axis of the O plate to the plane of the film is parallel to the direction of either of the polariser transmission directions”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second O-plate compensation film as taught by Skjonnemand with the system as disclosed by Do.  The motivation would have been to improve the viewing angle in terms of dark state luminance and hence contrast in addition to improve manufacturing ease and cost at scale (col. 2, ll. 44-57).
Regarding claims 8 and 9,Do further teaches a display module (backlight 450 and LCD 350, Fig. 1) and a light source module (backlight 450, Fig. 1).
Regarding claim 2, Do teaches an acute angle included between the first optical axis and the first polarizer is in a range from 20° to 50°, an acute angle included between the second optical axis and the second polarizer is in a range from 20° to 50° (“the optical axis OX of the O-plate has the poloidal angle .theta. of about 40 degrees to about 75 degrees”; [0036]).
Do discloses the claimed invention as cited above though does not explicitly disclose: a difference between the acute angle included between the first optical axis and the first polarizer and the acute angle included between the second optical axis and the second polarizer is no more than 5°.  
Skjonnemand discloses a second O-plate compensation film (“the directions 25 and 26 of average tilt in the two layers show mirror symmetry”; col. 8, ln. 38-42).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second splayed molecule O-plate compensation film as taught by Skjonnemand with the system as disclosed by Do.  The motivation would have been to improve the viewing angle in terms of dark state luminance and hence contrast in addition to improve manufacturing ease and cost at scale (col. 2, ll. 44-57).
Regarding claim 3, Do discloses the claimed invention as cited above though does not explicitly disclose a second O-plate and retardation values.
Skjonnemand discloses a phase retardation value of the first O-plate compensation film is in a range from 100 nm to 400 nm (Example 8 ~ 119nm; col. 13, ll. 26-37), a phase retardation value of the second O-plate compensation film is in a range from 100 nm to 400 nm (Example 8 ~119nm; col. 13, ll. 26-37), and a difference between the phase retardation value of the first O-plate compensation film and the phase retardation value of the second O-plate compensation film is no more than 50 nm (Example 8; col. 13, ll. 26-37).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second splayed molecule O-plate compensation film as taught by Skjonnemand with the system as disclosed by Do.  The motivation would have been 
Regarding claim 4, Do discloses the claimed invention as cited above though does not explicitly disclose an adhesive layer.
Skjonnemand discloses an adhesive layer, located between the first O-plate compensation film and the second O-plate compensation film (col. 9, ll. 16-22).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide adhesives between layers as taught by Skjonnemand with the system as disclosed by Do.  The motivation would have been to improve optical performance by reducing delamination and optical artifacts associated with spatial misalignment. 
Regarding claim 5, Do discloses a third polarizer (polarizer 410, Fig. 1), wherein the second polarizer (polarizer 420, Fig. 1, 3) is located between the third polarizer and the second O-plate compensation film (lower portion of the O-plate 520, Fig. 1 & 3).  In the Claim 1 rejection, the polarizer 420 matched the claimed first polarizer.  For this rejection, the elements ad structure of prior art matching “first” and “second” claimed features are reversed as the claim allows these labels to be assigned arbitrarily. Further, this rejection relies on Skjonnemand teachings that one O-plate film may be replaced with two splayed molecule O-plate films, as previously mentioned.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2015/0346532 to Do et al. (hereinafter Do) and further in view of US Pat. No. 7,327,432 to Skjonnemand (hereinafter Skjonnemand) as pplied to claim 1, and further in view of US PG Pub. 2018/0321553 to Robinson et al. (hereinafter Robinson). Note: US Prov. No. 62/565,836 evidences that the material cited below was possess before the time of invention.
Regarding claim 6, Do discloses the claimed invention as cited above though does not explicitly disclose a compensation film, located between the first O-plate compensation film and 
Robinson teaches a compensation film (C-plate 604B, Fig. 20A), located between the first O-plate compensation film and the second O-plate compensation film, between the first O-plate compensation film and the first polarizer (Fig. 20A), or between the second O-plate compensation film and the second polarizer (Fig. 20A).  While Robinson discloses retarder 602A is an O-plate, there is no disclosure of how many films or layers comprise the retarder.  Robinson depicts two molecules stacked in a direction orthogonal to the polarizers 218 and 618 implying there are layers.  This is not the teaching relied upon to evidence the obviousness of a first and second O-plate film, as claimed.  Do discloses first and second O-plate films and Robinson is relied upon to evidence the obviousness of providing a further compensation film in the stack.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide another compensation film as taught by Robinson with the system as disclosed by Do.  The motivation would have been to reduce lateral luminance (Figs. 20A-20B; [0229]-[0232]).
Regarding claim 7, Robinson teaches the compensation film is a C-plate compensation film or an O-plate compensation film  (Figs. 20A-20B; [0229]-[0232]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide another compensation film as taught by Robinson with the system as disclosed by Do.  The motivation would have been to reduce lateral luminance (Figs. 20A-20B; [0229]-[0232]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872